


Exhibit 10.13
        
Restricted Stock Units
Retention Award Agreement




Throughout this Award Agreement, we sometimes refer to Sprint Corporation (the
“Corporation”) and its subsidiaries as “we” or “us.”


1. Award of Restricted Stock Units
On August 1, 2013 (the “Date of Grant”), the Section 16 Sub-Committee of the
Compensation Committee of the Board of Directors of the Corporation granted you
an Award of 1,733,102 Restricted Stock Units (the “RSUs”) under the terms of the
Sprint Corporation 2007 Omnibus Incentive Plan (the “Plan”). Subject to the
terms and conditions of the Plan and this Award Agreement, an RSU represents the
right for you to receive from us one share of Common Stock.


2. Restriction Period; Forfeiture
Your RSUs will vest on the earlier of (a) August 1, 2018, and (b) the date
vesting is accelerated as described in paragraph 3 below (“Vested RSUs”),
conditioned on you continuously serving as our employee to such date (the
“Vesting Date”). You will forfeit as of your Separation from Service RSUs that
are not vested pursuant to this paragraph. Separation from Service is defined in
the Plan. Generally, it means the last day of your relationship with us as a
common-law employee as reflected on our payroll records. You will also forfeit
your RSUs or we may recover any compensation related thereto to the extent the
Board of Directors of the Corporation determines that their or its value is
based on financial results or operating objectives impacted by your knowing or
intentional fraudulent or illegal conduct and that such forfeiture or recovery
is appropriate. You will also forfeit your RSU immediately as of your breach of
a restrictive covenant under your employment agreement.


3. Acceleration of Vesting
Your RSUs will vest fully on your Separation from Service under the following
circumstances:


Event
Condition for Vesting Acceleration
Death
If you die.
Disability
If you have a Separation from Service under circumstances that make you eligible
for benefits under the Sprint Long-Term Disability Plan.
Involuntary Termination without Cause or Resignation with Good Reason
If you have a Separation from Service under circumstances that you receive
severance benefits under the Sprint Separation Plan (or its successor), the
Sprint Change in Control Severance Plan (or its successor) or your employment
agreement.



4. Dividends
If cash dividends are paid on the Common Stock underlying RSUs, which you hold
on the dividend record date, you will receive a cash payment equal to the amount
of














--------------------------------------------------------------------------------




Hesse RSU Retention Award Agreement


the dividend that would be paid on such Common Stock, subject to the vesting
provisions with respect to, and delivery at the same time as the shares
underlying, your RSUs.


If non-cash dividends are paid on the Common Stock underlying your RSUs, and you
hold the RSUs on the dividend record date, the Board of Directors of the
Corporation, or a sub-committee thereof, in its sole discretion, may (1) adjust
your RSUs as described in paragraph 8 of this Award Agreement, or (2) provide
for distribution of the property distributed in the non-cash dividend. The
additional RSUs or property distributed is subject to vesting provisions with
respect to, and delivery at the same time as the shares underlying, the original
RSUs.


5. Delivery Date; Market Value Per Share
The Delivery Date (the date as of which we distribute to you the Common Stock
underlying your Vested RSUs) is the Vesting Date, or the day after the Six-Month
Payment Delay if that delay applies to your RSUs. We calculate your taxable
income on the Delivery Date using the Market Value Per Share on the immediately
preceding trading day, but we use the average of the high and low reported
prices of our Common Stock instead of the closing price. We will distribute the
Common Stock underlying your Vested RSUs as soon as practicable after the
Delivery Date, but in no event later than 45 days after the Delivery Date.
Six-Month Payment Delay is defined in the Plan to mean the required delay in
payment to a Participant who is a “specified employee” of amounts subject to
Section 409A of the Internal Revenue Code (the “Code”) that are paid upon
Separation from Service.


6. Transfer of your RSUs and Designation of Beneficiaries
Your RSUs represent a contract between the Corporation and you, and your rights
under the contract are not assignable to any other party during your lifetime
nor do they give you a preferred claim to any particular assets or shares of the
Corporation. Upon your death, shares of Common Stock underlying your RSUs will
be delivered in accordance with the terms of the Award to any beneficiaries you
name in a beneficiary designation or, if you make no designation, to your
estate.


7. Plan Terms
All capitalized terms used in this Award Agreement that are not defined herein
have the same meaning as those terms have in the Plan. The terms of the Plan are
hereby incorporated by this reference. The Plan is available online at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/LandingPage/20080605_1650_10367056#LTI.


8. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation, spin-off,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.








Page 2 of 4






--------------------------------------------------------------------------------




Hesse RSU Retention Award Agreement






9. Amendment; Discretionary Nature of Plan
This Award is subject to the terms of the Plan, as may be amended from time to
time, except that the Award which is the subject of this Award may not be
materially impaired by any amendment or termination of the Plan approved after
the Date of Grant without your written consent. You acknowledge and agree that
the Plan is discretionary in nature and may be amended, cancelled, or terminated
by us, in our sole discretion, at any time. The grant of RSUs under the Plan is
a one-time benefit and does not create any contractual or other right to receive
a grant of RSUs, other types of grants under the Plan, or benefits in lieu of
such grants in the future. Future grants, if any, will be at the sole discretion
of the Corporation, including, but not limited to, the timing of any grant, the
number of RSUs granted, the payment of dividend equivalents, and vesting
provisions.


10. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us such information and data as we request in order to facilitate the grant of
the RSUs and the administration of the Plan; (ii) waive any data privacy rights
you may have with respect to such information; and (iii) authorize us to store
and transmit such information in electronic form.


11. Governing Law
This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered to you upon the vesting of the RSUs
unless our counsel is satisfied that such delivery will be in compliance with
all applicable laws.


12. Severability
The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


13. Taxes
You are liable for any and all taxes, including withholding taxes, arising out
of this grant or the issuance of the Common Stock on vesting of RSUs. We are
authorized to deduct the amount of the tax withholding from the amount payable
to you upon settlement of the RSUs. We will withhold from the total number of
shares of Common Stock you are to receive a number of shares the value of which
is sufficient to satisfy any such withholding obligation at the minimum
applicable withholding rate. In addition, if you become subject to FICA or
Medicare tax, but you are not yet entitled to delivery of the shares of Common
Stock underlying the RSUs, you hereby authorize us to withhold the resulting
FICA or Medicare tax from other income payable to you.
14. Entire Agreement
You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated July, 2013 (the “Information Statement”) available
at
http://iconnect.corp.sprint.com/portal/iland/?dochome=iw&docpath=IntranetDirectory/La








Page 3 of 4




--------------------------------------------------------------------------------




Hesse RSU Retention Award Agreement


ndingPage/20080605_1650_10367056#LTI. To the extent not inconsistent with the
provisions of this Award Agreement, the terms of the Information Statement and
the Plan are hereby incorporated by reference. This Award Agreement, along with
the Information Statement and the Plan, contain the entire understanding of the
parties.
    
Sprint Corporation                    Daniel R. Hesse
            


By: /s/ Sandra J. Price                    /s/ Daniel R. Hesse
                        
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933




















































































Page 4 of 4


